Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 13, 2019

                                      No. 04-18-00575-CV

                                  Charles Victor WILLIAMS,
                                           Appellant

                                                v.

                                      Scott STILES, et al.,
                                            Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-06819
                         Honorable Norma Gonzales, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due on February 1, 2019. On February 11, 2019,
appellant filed “Amended Motion for Extension.” In the motion, appellant asks that we “enter
into evidence the hand written statement submitted as Exhibit A.” The motion is DENIED. The
document was not admitted into evidence at trial and therefore is not properly included in the
appellate record. See TEX. R. APP. P. 34.1 (appellate record consists of clerk’s record and
reporter’s record). This Court cannot consider documents that are not included in the record on
appeal.

       We order appellant’s brief due no later than 30 days from the date of this order.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of February, 2019.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court